 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection.Thereafter, on August 9, 1954, following an investigationthe Regional Director issued and duly served upon the parties hisreport on objections, in which he found that the objections raised nosubstantial and material issues and recommended that they be over-ruled.The objecting parties filed timely exceptions to the RegionalDirector's report.The exceptions to the Regional Director's report concern the objec-tions that (1) letters sent to the employees by the Employer falselyasserted that the Repeal Association had the support of the Employer,and (2) speeches broadcast by the Smelter Workers within 24 hoursof the election from a sound truck on the street near the plant wereheard throughout the plant by the employees.The Regional Director's investigation disclosed that the Employer'sletters did not contain a threat or reprisal but merely expressed apreference for one of the labor organizations for reasons set forthwithout coercion or promise of benefit, and that the Smelter Workers'speeches were heard by some employees within the 24-hour preelectionperiod but only when they were leaving the plant on their own time,after they had completed their shift.The Regional Director concluded, in accordance with Board prece-dents, that neither the letters nor the speeches improperly interferedwith the employees' free choice of their bargaining representative.'We agree with the Regional Director that these objections have nomerit and, accordingly, adopt his recommendations that the objectionsbe overruled.[The Board ordered that the Regional Director conduct a runoffelection among the employees in the appropriate unit as set forthin the Decision and Directionof July 6, 1954,to determinewhetherthese employees desire to be representedby UAW-CIO or by Local700,InternationalUnion of Mine, Mill and Smelter Workers,Independent.]MEMBERS MURDOCK and RODGERS took no part in the consideration ofthe above Supplemental Decision and Order.2Underwoodcorporation,108 NLRB 1368,Stewart-Warner corporation,102 NLRB1153, 1157.ANHEUSER-BUSCH, INC.'andOFFICEEMPLOYEES INTERNATIONALUNION,LOCAL 153, AFL,PETITIONER.Case No. 9-RC-6$90. Oc-tober4,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John J. Carmody, hearing1Name of the Employer appears as amended in the record.110 NLRB No. 28 ANHEUSER-BUSCH, INC.195officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all salesmen employed in the Brook-lyn, Bronx, Manhattan, and Westbury, New York, branch offices ofthe Employer's region 1 sales division.The Employer moved to dis-miss the petition on the ground that the only appropriate unit is eithera companywide unit or a regionwide unit, including the salesmen inthe Buffalo, New York, and Boston, Massachusetts, branch offices inaddition to those requested by the Petitioner.The motion, to dismissis denied for the following reasons :The Employer is a nationwide beer manufacturer and distributor,with home offices in St. Louis, Missouri. Its sales activities are cen-trally directed by a home office vice president and sales manager whosupervise the Employer's eight sales regions. In charge of each regionis a regional manager who is responsible for all of the sales in theregion, whether through the Employer's branch offices or throughindependent distributors.Labor and personnel policies are formu-lated in St. Louis.However, the regional manager can modify thesepolicies to conform to his particular area.He also fixes the regionalsales quotas and with St. Louis' approval determines the number ofsalesmen each branch office in his region will employ.While these factors tend to support the position of the Employerthat a companywide or region-,vide unit may be appropriate, they arenot alone determinative of the unit question.The record reflects thatsales of region 1 encompasses seven States.'The greater part of thisterritory is serviced by independent distributors, while the six branchoffices, in the region service the area in and about New York City,Boston, and Buffalo.Each branch office is directed by a branchmanager who is responsible for the salesmen assigned to his branchand who effectively recommends as to their hiring, salary increases,spending money, and car allowances. Sales meetings are regularlyheld in each branch office.The record further shows that the Brook-lyn, Bronx, Manhattan, and Westbury branch offices are in a distinct2The Employer's request for oral argument is hereby denied, asthe record,includingthe briefs, adequatelypresents the issues and positions of the parties.3Maine,Vermont, New Hampshire, Massachusetts, Connecticut, RhodeIsland, andNew York 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDmetropolitan area.They are all within 32 miles of the regional office,'whereas the Buffalo and Boston branch offices are 400 and 227 milesdistant.Moreover, the sales territory of each of the metropolitanbranches is contiguous, while the territory of the Buffalo and Bostonbranches is widely separated and not contiguous with that of any otheroffice.Further, there is no interchange of salesmen between the Buffalo,Boston, and metropolitan area branches.On the other hand,,salesmen are interchanged among the four metropolitan branches.Thus, when the Brooklyn branch was recently established, it was.staffed with salesmen from the other metropolitan branches. In addi-tion, when a metropolitanwide advertising campaign is undertaken,all the salesmen in. the four metropolitan area branches meet togetherto discuss the campaign.As it appears that the salesmen in the 4 New York metropolitan.branches are located in a distinct geographical area, and that, throughinterchange and personal contact, they have a community of interestsseparate and distinct from the salesmen in the other 2 widely separated.branches, we find that the metropolitan salesmen constitute an appro-priate unit.'The parties are not in dispute as to the composition of the unit ex-cept as to the merchandising and sales promoters whom the Employerwould include and the Petitioner would exclude.As their primaryfunction is to promote the sale of the Employer's product and, in ef-fectuating this result, they work in close association with the salesmen,,we shall include the merchandising and sales promoters in the unit.Accordingly, we find that the salesmen in the Employer's Brooklyn,.Bronx, Manhattan, and Westbury, New York, branch offices includingthe merchandising and sales promoters and the draught beer sales andservice representative,' but excluding office and clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for bargaining purposes.[Text of Direction of Election omitted from publication.]4 The regional office shares space with the Bronx branch office.5 Crown Drug Company,108 NLRB 1126 and cases cited therein;cf.Liebmann Breweries,Inc.,92 NLRB 1740, andJohn F. Trommer, Inc.,90 NLRB 1200, whichin our opinion, are-distinguishable on their facts.9 The parties agree to the inclusion of the draught beer sales and service representative-who is in the Bronx branch office and who services accounts beyond the metropolitan area..DINION COIL CO., INC.andLOCAL UNION1664,INTERNATIONAL BROTH-ERHOOD OF ELECTRICALWORKERS,AFL.Case No. 3-C,A-663.Oc-tober 5,1954Decision and OrderOn January8,1954, Trial Examiner C. W. Whittemore issued his;Intermediate Report in the above-entitled proceeding, finding that the-110 NLRB No. 27.